Citation Nr: 1616061	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-23 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an evaluation higher than 40 percent for herniated nucleus pulposus, lumbar spine, postoperative.

2. Entitlement to an initial evaluation higher than 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood.

3. Entitlement to an evaluation higher than 10 percent for degenerative disc disease, cervical spine.

4. Entitlement to an initial compensable evaluation for bilateral hearing loss.

5. Entitlement to an earlier effective date than June 27, 2011 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).

6. Entitlement to an earlier effective date than June 27, 2011 for the award of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1972.

This case is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Additional evidence was submitted with waiver of initial review by the Agency of Original Jurisdiction (AOJ).  The Veteran cancelled a scheduled November 2015 Travel Board hearing. 

The issue of increased rating for a lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Hearing loss has not been worse than Level II in both ears.

2. The Veteran's cervical spine disorder does not involve forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is less than one week per year of incapacitating episodes of Intervertebral Disc Syndrome (IVDS).

3. The Veteran's adjustment disorder due to physical disability causes him occupational and social impairment with reduced reliability and productivity

4. The schedular criteria for a total rating was not met prior to June 27, 2011, when service connection for a psychiatric disorder was granted, and the Veteran was not shown to be unemployable due to service-connected disability, prior to that date.

5. The absence of permanent and total disability further means that DEA benefits under Chapter 35 cannot be assigned any earlier.


CONCLUSIONS OF LAW

1. The criteria are not met for an initial compensable evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.85, Diagnostic Code 6100 (2015).

2. With resolution of reasonable doubt in the Veteran's favor, the criteria are met for a 20 percent evaluation, but no higher, for degenerative disc disease, cervical spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5242 (2015).

3. With resolution of reasonable doubt in the Veteran's favor, the criteria are met for an initial 50 percent evaluation, but no more, for chronic adjustment disorder with mixed anxiety and depressed mood, from June 27, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.130, Diagnostic Code 9440 (2015).

4. The criteria are not met for an effective date earlier than June 27, 2011 for the award of a TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014);                   38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.10, 4.15, 4.16 (2015).

5. The criteria are not met for an effective date earlier than June 27, 2011 for DEA benefits.  38 U.S.C.A. §§ 3500, 3501, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).                      

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;           and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decisions on appeal.  VA's duty to assist has been fulfilled through obtaining medical records, and providing VA compensation examinations.                  The Veteran provided a lay witness statement.  He cancelled the Board hearing before its scheduled date.  There is sufficient basis upon which to issue a decision. 

Increased Rating for Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Hearing loss is evaluated on measured hearing acuity.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  There are 11 Levels of hearing loss, Level I for near normal, through Level XI for profound deafness.  Levels are calculated under  Table VI, combining puretone audiometry results (at 1,000, 2,000, 3,000 and 4,000 Hertz) with controlled speech discrimination scores.  The Levels in each ear themselves are combined under Table VII to get the final disability rating. 

This evaluation of bilateral hearing loss considers the disability in broad scope since its effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

On audiological evaluation November 2009, pure tone thresholds in decibels were:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
30
40
LEFT
15
20
50
80

The average of the pure-tone thresholds of the right ear was 28 decibels; the average of the left was 41 decibels.  Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The Veteran also described difficulty understanding speech in background noise, in competing noise situations, and when someone was speaking with the television on.

December 2011 audiological evaluation indicated:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
35
50
LEFT
15
25
55
80

The average of the pure-tone thresholds of the right ear was 34 decibels; the average of the left was 44 decibels.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear, 84 percent in the left ear.  The Veteran also stated that he could not hear in the presence of background noise.  He indicated that he often had to rely on lipreading in that listening environment.  

On the above findings the claim must be denied.  The Board understands the Veteran has complaints of diminished hearing, but the rating schedule applies here and the Veteran just does not have compensable loss of hearing.  The worst hearing loss demonstrated is from the December 2011 VA examination on which there was Level II hearing loss in both ears, which when combined under Table VII requires a noncompensable (0 percent) rating.  There is no indication since then that hearing has worsened, and these findings already are not close to that which would allow a minimum 10 percent, and so there is no need for re-examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

The Board has also considered an extraschedular evaluation under 38 C.F.R.                   § 3.321(b)(1).  The threshold factor for extraschedular consideration is that                    the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current rating with the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate.  For hearing loss,                      in particular, this includes after consideration of general impairment in occupation and daily life activities, outside of just numerical audiology scores.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board finds that the requirements for an extraschedular evaluation for                  the Veteran's service-connected disability under the provisions of 38 C.F.R.                     § 3.321(b)(1) have not been met.

Increased Rating for Cervical Spine Disorder

The Veteran's cervical spine degenerative disc disease is at 10 percent under Diagnostic Code 5243 for Intervertebral Disc Syndrome (IVDS).  IVDS is evaluated by General Rating Formula for Diseases and Injuries of the Spine,              or IVDS formula, whichever gives a higher rating.  

Under the General Rating Formula for the spine, 20 percent is assigned for            forward flexion of the cervical spine greater than 15 degrees but not greater than                     30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The 10 percent rating currently assigned is warranted where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, or where the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees, or where there is spasm or vertebral deformity.

30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.   
  
40 percent is assigned for unfavorable ankylosis of the entire cervical spine.            After that, unfavorable ankylosis of the entire spine warrants a 100 percent rating.

IVDS is rated upon frequency of incapacitating episodes.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires physician-prescribed bedrest and treatment by a physician.  Under that formula,            10 percent is assigned for incapacitating episodes with total duration of at least               1 week but less than 2 weeks during the past 12-months.  For 20 percent, at least                   2 weeks but less than 4 weeks.  For 40 percent, at least 4 weeks but less than                        6 weeks.  For 60 percent, if lasting 6 weeks or more. 

On August 2009 VA examination, the Veteran had continued pain present at the base of the neck, not related to activity, at level 5-6 out of 10, without radiation of pain.  He described it as more stiffness than pain.  He had not had any surgery, nerve blocks, injections, or epidurals.  He did not use an assistive device.  There was no pattern of flare-ups, or physician ordered bedrest in the past 12 months.  Range of motion of the cervical spine was flexion to 35 degrees, extension to             30 degrees, right and left later bending to 30 degrees, and right and left lateral rotation 70 degrees.  Active and passive range of motion were the same, no change on repetition.  There was pain with extremes of motion in all planes.  There was no crepitus or instability, no spasm or weakness.  The diagnosis was cervical spondylosis, mild.  The examiner found mild discomfort associated with the examination of the cervical spine and it was conceivable that pain could further limit function, particularly with repetition, but this could not be expressed in terms of additional limitation of motion with any degree of medical certainty.  

On November 2011 examination, the diagnosis was cervical spondylosis.  The Veteran described flare-ups of the neck condition, with problems with looking around, though flare-ups were usually not as bad as the lower back.  Range of motion was forward flexion to 45 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation 45 degrees.  This did not get worse on repetitive motion, although there was general pain on movement.  There was not localized tenderness or pain to palpation for the joints or soft tissue of the cervical spine.  There was not guarding or muscle spasm of the cervical spine.  According to the examiner, the Veteran did not have IVDS of the cervical spine.  Overall, there was diminished ability to move the head and neck, and diminished ability to lift with upper extremities due to neck pain.

The April 2012 letter of Dr. J.B.W., private physician, sent to the Veteran's representative, noted history longstanding, persistent and severe neck and low back pain.  According to the physician, the Veteran "does experience incapacitating episodes of neck and back pain frequently, and these episodes do encompass a total duration of greater than six weeks over the past 12 months."

On May 2012 VA examination, the diagnosis was cervical spondylosis.  There were flare-ups with problems with rotation of the neck, pain with grinding.  Range of motion was forward flexion to 45 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation 45 degrees.  There was not localized tenderness or pain to palpation for the joints or soft tissue of the cervical spine.  There was not guarding or muscle spasm of the cervical spine.  The examiner found there was IVDS of the cervical spine, with incapacitating episodes less than 1 week total duration over the previous 12 months.  Imaging studies documented arthritis.  

From the above, the Veteran never actually had range of motion of the cervical spine of forward flexion to 30 degrees or less, and so technically not requiring a higher rating.  See 38 C.F.R. § 4.71a, General Rating Formula.  However, the Board observes that on August 2009 examination he had forward flexion to 35 degrees, and the examiner estimated further limitation of motion that could not be calculated. The Veteran's condition appears to be one that genuinely flares up and can be more serious at a given time, flares-ups being a form of functional loss in addition to what initial measurement shows.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The evidence suggests that during flare-ups the actual loss of motion is closer to 30 degrees forward flexion, and along these lines, the Board resolves reasonable doubt in the Veteran's favor and assigns the next higher 20 percent rating.

This partial increase granted, no higher rating is available, without further limitation of motion.  Nor are there incapacitating episodes of IVDS at least 4 weeks to                     6 weeks per year to require a 40 percent rating.  While the April 2012 private physicians letter stated incapacitation was more than 6 weeks per year, this was not limited to the neck but included the lower back; more importantly, VA examination one month later found less than 1 week per year incapacitation involving the neck region, and this under the approved definition of "incapacitating episode" (physician prescribed bedrest).  

Besides the VA rating schedule, the Board has considered extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), but the evidence does not meet the initial standard of an exceptional disability picture.  Thun v. Peake, supra.  This includes when considering when considering service-connected disabilities in combination, and not just the cervical spine alone.  

Increased Rating for Chronic Adjustment Disorder

The Veteran is rated 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood, originally granted as secondary to pain from service-connected physical disabilities.  Diagnostic Code 9414 applies to adjustment disorder, which is rated under another General Formula for psychiatric disorders.

This evaluation considers the disability in broad scope since its effective date of service connection.  See Fenderson, 12 Vet. App. at 125-26.

The rating criteria for psychiatric disorders under a General Formula assigns a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent rating applies to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent rating applies to total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.              38 C.F.R. § 4.130.

November 2011 VA psychiatric examination indicated diagnosis of adjustment disorder, chronic, with mixed anxiety and depressed mood.  Estimated impact was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported a long stable marriage, with some increasing irritability over the last few  years.  He was able to experience and express positive emotions with family members, but felt this had become more difficult over the last few years with increasing irritability and lack of motivation, as associated with chronic back pain and functional difficulties.  The Veteran had friends, people he had known from his community and church for years.  He occasionally met a friend for lunch or a day of fishing.  He attended church regularly where he served as a Deacon.  He had been increasingly experiencing anxiety attacks in public places, leading to increasing avoidance of busy social settings.  He reported feeling overwhelming with his physical pain related limitations, beginning to sweat, changes in his breathing and a need to escape.  Such episodes and associated avoidance were negatively impacting the frequency and quality of his social activities.  Constant ringing in his ears further contributed to difficulties feeling comfortable and interacting in social settings.  He had struggled to find new outlets for meaningful daily activity since he left work for medical reasons in 2001.  

The Veteran stated further that he had worked for the local telephone company until leaving due to physical problems in 2001.  He stated that after undergoing his first back fusion in 1989, he took a significant job reduction and cut in pay because he was no longer able to manage the physical responsibilities of his job at that time.  This resulted in significant feelings of loss and also financial difficulties.  Such feelings were again exacerbated when in 2001 he was let go from his job due to physical difficulties with bending/lifting associated with his back condition.          The Veteran denied any history of clinically significant mental health problems, diagnoses or treatment prior to the previous few years, when he had been experiencing increasing feelings of anxiety and depression.  He stated he felt useless and helpless due to his back pain and injury.  He felt hopeless about the future as his back pain was chronic and he struggled to find any relief.  Although he had been dealing with chronic pain for 40 years, he noted that it had been more manageable in the past and now had become worse.  He reported increased irritability, sleep disruption, low motivation and feelings of hopelessness regarding the future.  The VA examiner indicated there were symptoms of:  depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood.  

The Veteran in December 2011 admitted to having some depression on VA outpatient evaluation.  In April 2012, evaluation indicated the Veteran had started Citalopram, and described depression as "not liking crowds, feeling nervous, low-energy," with no improvement on medication.  The assessment was anxiety-depression.  Subsequent depression screening in September 2012, though not specifically for mental health treatment, was negative.

The Veteran's spouse's undated (received in 2015) lay witness statement indicates the Veteran had been mentally affected by his back pain and was "very depressed" because of the pain and discomfort.

The Board sees that the Veteran on examination had the flattened affect and disturbances of motivation and mood that are hallmarks of a 50 percent rating, along with competently reported general and longstanding depression mood with periodic panic attacks, and so affording the benefit-of-the-doubt, the Board assigns 50 percent as the initial evaluation for adjustment disorder.  This higher rating awarded, there is no indication that the next higher 70 percent rating applies --the Veteran very fortunately has strong social contacts and relationship to the community at large, meaningful relationships with his spouse and family members, and does not have characteristic symptoms of a 70 percent rating such as obsessed rituals, obscure or irrelevant speech, or suicidal ideation.  On the evidence as a whole, an initial 50 percent rating is assigned from June 27, 2011.

Besides the VA rating schedule, the Board has considered extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), but the evidence does not meet the initial standard of an exceptional disability picture.  Thun v. Peake, supra.  This includes when considering when considering service-connected disabilities in combination, and not just the psychiatric disorder alone.  

Earlier Effective date for TDIU, and Chapter 35 Benefits

Increased disability compensation is awarded effective the date the claim was received, or when entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a);              38 C.F.R. § 3.400(o)(1).  Compensation can be awarded earlier than the date of claim, up to one-year beforehand, if evidence requires.  38 C.F.R. § 3.400(o)(2).

A TDIU claim is a claim for increased compensation, and so the above rules apply to it.  See Hurd v. West, 13 Vet. App. 449 (2000).

TDIU is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities.  If there is only one such disability, it must be rated as at least                          60 percent.  If two or more disabilities, at least one must be rated as at least                    40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities from a common cause are considered one disability when determining if minimum rating requirements are met.

If a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16(a) for TDIU on a schedular basis, he can still establish a TDIU on an extraschedular basis.  To do that, the RO must first submit the claim to the VA Director of the Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  See also Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

For a TDIU, the critical question is whether the Veteran's service-connected disabilities alone are sufficient to cause unemployability, not any nonservice-connected condition.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).             Other factors that may receive consideration include his employment history,            level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

In this case, an earlier effective date is not warranted.  The schedular criteria for TDIU were met before June 27, 2011, but the evidence does not prove unemployability, and so the claim cannot be granted.

Considering this in more detail, the Veteran did not meet the schedular rating until service connection was granted for the psychiatric disorder effective June 27, 2011.  There was no appeal from that action.  The addition of that disability with the earlier rated disorders was held to render him unemployable due to service connected disorders.

However, the evidence does support a finding of unemployability before June 27, 2011.  The Veteran was found disabled by Social Security Administration (SSA) award from 2001, although that determination is not binding on VA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As for evidence on employment capacity between July 2009 and June 2011, none is on file.  However, evidence since            June 2011 does not support the claim either.  November 2011 VA spine examination found the Veteran capable of four hours daily limited sedentary employment.  Re-examination found capability for sedentary employment.                  Dr. J.B.W.'s April 2012 letter ruled out performing full-time competitive work,          but not all employment.  Accordingly, there was no decisive inability to work between July 2009 and June 2011, or even in the subsequent year.

Based on the above the preponderance of the evidence is unfavorable, and VA's benefit-of-the-doubt doctrine does not apply, and so the claim for earlier effective date must be denied.  

Turning to Chapter 35 entitlement, an earlier effective date for that benefit also            is not warranted.

On the Veteran's application, as here, Dependents' Educational Assistance under             Chapter 35 may be paid to a child or spouse of a veteran who meets certain basic eligibility requirements, of a discharge from service under conditions other than dishonorable, and having permanent total service-connected disability.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

The Veteran has been honorably discharged from service.  However, since he            was not permanently and totally disabled before June 27, 2011, DEA benefits under Chapter 35 cannot be awarded prior to June 27, 2011, and so the earlier effective date claim must be denied.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.

A 20 percent rating for degenerative disc disease, cervical spine is granted, from July 6, 2009, subject to applicable law on VA compensation.

An initial evaluation of 50 percent for chronic adjustment disorder with mixed anxiety and depressed mood is granted, from June 27, 2011, subject to applicable law on VA compensation.

An earlier effective date than June 27, 2011 for a TDIU is denied.

An earlier effective date than June 27, 2011 for DEA benefits under 38 U.S.C. Chapter 35 is denied. 


REMAND

The Veteran's lower back was last examined in May 2012 and while not that          long ago, his back problems appear to be intermittent after several medical procedures and capable of significant flare-up.  More recent examination is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Accordingly, these claims are REMANDED for the following action:

1. Obtain the Veteran's most recent outpatient treatment records and associate copies with the Veterans Benefits Management System (VBMS) electronic file.

2. Schedule the Veteran for a VA examination as to the severity of his service-connected herniated nucleus pulposus, lumbar spine, postoperative.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected lumbar spine disorder.  In evaluating the Veteran, the examiner should report the complete range of motion findings for the lumbar spine.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

The examiner should further identify and describe the frequency and severity of all incapacitating episodes of Intervertebral Disc Syndrome of the thoracolumbar spine (and "incapacitating episode" being defined as requiring physician-prescribed bedrest).

The examiner should provide a complete rationale for all opinions provided.
 
3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, readjudicate the claim on appeal for higher rating for herniated nucleus pulposus, lumbar spine, postoperative.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


